DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant's claim set filed 10/1/2019 has been entered. Claims 1-21 remain pending and are being considered on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 9, and 17 all limit the pooled sample of cells to a pool wherein one sample in the pool matches the patient at 3/6, 4/6, 5/6, or 6/6 HLA antigens and all other samples in the pool have not been HLA matched to the patient. There is no support in the specification for a pool containing both these specific partially to fully matched cells and unmatched cells. This is a new matter rejection.
Since claims 2-8, 10-16, and 18-21 limit from claims 1, 9, and 17, they too are rejected for containing new matter. 
	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delaney et al (2008, Blood (ASH Annu Meet Abstr) 2008; 112: Abstract 212; reference U) in view of Lister et al (2007, Stem Cells and Development, 16: 177-186; 10/1/2019 IDS), Advania et at (2009, Current Opinion in Hematology, 16(2): 124-128; 10/1/2019 IDS) and Croop et at (2000, Bone Marrow Transplantation, 26: 1271-1279; 10/1/2019 IDS).
Regarding claims 1, 9, and 17, Delaney teaches delayed hematopoietic recovery following cord blood transplantation (CBT) is thought to result from inadequate numbers of progenitor cells in the graft and is associated with increased early transplant related morbidity and mortality. Regarding claims 1, 7, 9, 12, and 17, Delaney teaches to increase the numbers of cells, they used the Notch ligand, Delta1, for ex vivo expansion to greatly increase numbers of human CD34 progenitor cells, and that no T cells were generated during culture. Regarding claims 1, 9, and 17, Delaney teaches patients were then first treated with non-cultured CB unit and then the second unit that has been CD34 enriched and cultured. Regarding claims 1, 9, and 17, Delaney teaches CB units were selected on the basis of cell dose and a requirement of matching at least 4 of 6 HLA loci with the patient, and that the cultured cells also did not match at either 1 or 2 loci. Regarding claims 1, 9, and 17, Delaney teaches patients achieved ANC>500 following treatment. Regarding claims 4-5 and 13-14, Delaney teaches that the early engraftment was from the CD34 cultured cells whereas the non-cultured CB unit provided longer term engraftment. Regarding claims 1, 3, 11, 17, and 20, Delaney also teaches patients can be treated with 2 non-cultured CB units. 
Delaney does not teach pooling units such that Delaney’s mismatched expanded cells are combined with cells with not taking into account the HLA type of the cells expanded in culture. Delaney does not teach the samples are taken from different donors. Delaney does not teach explicitly teach depleting of T cells. Delaney does not teach doses of at least 75 million CD34+ cells. Delaney does not teach using the treatment for a patient that has pancytopenia or neutropenia, who is undergoing treatment. Delaney does not teach doing a second engraftment.
Regarding claims 1, 9, and 17, Lister teaches administering human CD34+ cord blood stem cells to human patients without pretransplant HLA-typing (see col. 1 on page 179). Regarding claims 1, 9, and 19, Lister teaches the patients received multiple different units of cells (see col. 1 on pages 178 and 179). 
Regarding claims 1, 9, and 17, Advania teaches that finding a match umbilical cord blood donor for patients with acute myeloid leukemia often takes 3 – 4 months, and ultimately, only 30–40% of patients are able to find a suitable unrelated adult donor, and one-third of donors are not available at the time they are needed. Advania continues explaining that for patients of particular racial/ethnic minorities, the chances of finding a suitable donor are even lower, and Advania concludes that this limits the usefulness of using a method comprising finding a matched donor for treatment as the disease recurs in a short time if remission is not achieved. Regarding claims 1, 9, and 17, Advania teaches unlike in unrelated adult donor transplants, in which high-resolution typing is critical, retrospective studies demonstrate no advantage to highresolution typing for UCBT; the decreased incidence of graft-versus-host disease (GVHD) with UCBT despite HLA mismatch may be attributable in part to the immaturity and lower number of immunocompetent donor T cells. See section “Umbilical cord blood transplant for acute myeloid leukemia” on page 124.  Regarding claims 1, 3, 9, 11, 17, and 19-20, Advania teaches that the transplanted cells can be from one cord or from multiple cords (see col. 1 on page 127). Regarding claims 1, 6, 9, 15, and 17, Advania teaches improved neutrophil engraftment with UCB grafts, and that approximately 200 transplants have been performed in the myelobalative and NMA setting (see col. 1 on page 127). Regarding claims 2-3, 10-11, 18, and 20, Advania teaches that cells from different cords can be combined to help increase cell numbers, and that relapse rate may be lower in patients receiving a double UCBT because of the increased HLA antigen mismatch (see col. 1 on page 127).
Regarding claims 1, 9, and 17, Croop teaches a method of isolating CD34+ cells to be used in transplantation using the Isolex 300i cell separator to deplete of T cells (CD3+ cells) (see page 1277). Regarding claims 8, 16, and 21, Croop teaches the mean number of CD34+ cells isolated for transplantation was             
                1.9
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         (see abstract).
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Delaney’s patient with Delaney’s cell pooled with cells that have not been HLA matched and have been pooled because both Lister and Advania teach patients can be treated with mismatched HLA cells, and that patients can receive cells from more than one donor. The skilled artisan would have been motivated treat Delaney’s patient Delaney’s cells pooled with mismatched HLA cells because Advania teaches combining cord cells help increase cell number, and the increased HLA antigen mismatch may help increase engraftment. Additionally, Delaney specifically teaches using unmatched units. Advania states that this problem limits the usefulness of using a method comprising finding a matched donor for treatment as the disease recurs in a short time if remission is not achieved. Additionally, the references teach that more than one unit can be administered to patients, so pooling the cells prior to administration would simplify the expansion step as the samples would not need to remain separated, it would help increase cell number, and the increased HLA antigen mismatch may help increase engraftment. 
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Delaney’s patient with increased numbers of expanded T cell depleted CD34+ cells because Croop provides methods for obtaining a large dose of T cell depleted CD34+ cells for transplant and Advania teaches the benefits of large doses and T cell depleted CD34+ cells for transplantation. The skilled artisan would have been motivated treat Delaney’s patient with increased numbers of expanded T cell depleted CD34+ cells method because Advania teaches ex-vivo expansion is used to increase the number of cells for transplantation and that the decreased incidence of GVHD with UCBT despite HLA mismatch may be attributable in part to the immaturity and lower number of immunocompetent donor T cells.
A person of ordinary skill in the art would have had a reasonable expectation of success in using Delaney’s treatment in view of Advania and Croop to treat a patient with neutropenia undergoing myeloablative regimen because Advania treats UBCT has been shown to increase neutrophil engraftment in myelobalative settings. The skilled artisan would have been motivated Delaney’s treatment in view of Advania and Croop to treat a patient with neutropenia undergoing myeloablative regimen because Advania establishes the benefits of such a treatment. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.





Conclusion
No claims are free of art, no claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653